Citation Nr: 1739086	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-10 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial disability rating for schizophrenia, post-traumatic stress disorder (PTSD), anxiety disorder, and depression, currently evaluated as 50 percent disabling from June 30, 1981 to July 15, 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1979 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In a December 2007 remand concerning an issue not currently on appeal, the Board found that there was a pending Notice of Disagreement (NOD) with the effective date of the assigned rating for his service-connected psychiatric disability.  The Board then remanded this issue for issuance of a statement of the case.  

Rather than an SOC, in May 2011 the RO issued a decision which found a clear and unmistakable error in the evaluation of the Veteran's psychiatric disability, and increased the Veteran's assigned disability rating to 50 percent from July 30, 1981 to July 15, 1996, and 100 percent thereafter.  In his September 2011 NOD, the Veteran indicated dissatisfaction with the evaluation of 50 percent, and believed his disability warranted the 100 percent rating from July 30, 1981.  

Therefore, given that the appeal period is from the day after separation from service; the issue on appeal is entitlement to a higher initial rating for the psychiatric disability, rather than an earlier effective date for the rating.

In November 2016, the Veteran testified before the undersigned in a hearing at the Board.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  From July 30, 1981 to July 31, 1988, the Veteran's schizophrenia, PTSD, anxiety disorder, and depression prevented him from establishing and maintaining effective or favorable relationships with people, and were of such severity and persistence as to severely impair his ability to obtain or retain employment.

2.  Since August 1, 1988, the Veteran's schizophrenia, PTSD, anxiety disorder, and depression have been characterized by totally incapacitating psychoneurotic symptoms which have rendered him demonstrably unable to obtain or retain employment. 

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for schizophrenia, to include PTSD, anxiety disorder, and depression, have been met for the period from July 30, 1981 to July 31, 1988.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, 4.132, Diagnostic Codes (DCs) 9400-9411, General Rating Formula for Mental Disorders (1981, 1988).

2.  As of August 1, 1988, the criteria for a 100 percent rating for schizophrenia, to include PTSD, anxiety disorder, and depression, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, 4.132, DCs 9400-9411, General Rating Formula for Mental Disorders (1981, 1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.
Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

While serving in the Army, the Veteran was injured in an accident when he was struck and pinned by a truck and, during his extraction, the truck fell onto him.  As a result, he developed a mental health disability, most recently characterized as schizophrenia, to include post-traumatic stress disorder (PTSD), anxiety disorder, and depression (hereinafter, "schizophrenia").  The Veteran asserts that the disability warrants a rating higher than the 50 percent granted from July 30, 1981, the day following his separation from service, to July 15, 1996, the date he was granted a 100 percent disability rating for schizophrenia.

Psychiatric disabilities are rated under the General Rating Formula for Psychoneurotic disorders.  In 1981, schizophrenia would be rated under 38 C.F.R. 
§ 4.132, DCs 9400-9411 (1981).  Under that code, a 50 percent disability rating was assigned where the evidence showed that the ability to establish or maintain effective or favorable relationships with people was substantially impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment. 

A 70 percent disability rating was assigned when the ability to establish and maintain effective or favorable relationships with people was seriously impaired. The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment. 

A 100 percent disability rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1980).

During the pendency of this claim, the regulations pertaining to rating mental disorders in the VA Schedule for Rating Disabilities were revised, effective February 3, 1988.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  After that date, schizophrenia was rated under 38 C.F.R. § 4.132, DCs 9400-9411 (1988). 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110 (g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Under 38 C.F.R. § 4.132, DCs 9400-9411, as revised, a 50 percent disability rating was warranted for a considerable impaired ability to establish or maintain effective or favorable relationships with.  By reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent disability rating was warranted for a severely impaired ability to establish and maintain effective or favorable relationships with.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

The maximum 100 percent disability rating was warranted for the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  The Court has held that the latter criteria presented three independent bases for a grant of a 100 percent evaluation under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95, 98 (1994).

Note (1) under the General Rating Formula for Psychoneurotic Disorders states that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1988).

Note (2) under the General Rating Formula for Psychoneurotic Disorders states that the requirements for a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits; fatigue or anxiety incident to actual situations; minor compulsive acts or phobias; occasional stuttering or stammering; minor habit spasms or tics; minor subjective sensory disturbances such as anosmia, deafness, loss of sense of taste, anesthesia, paresthesia, etc.  When such findings actually interfere with employability to a moderate degree, a 10 percent rating under the general rating formula may be assigned. 

Note (3) under the General Rating Formula for Psychoneurotic Disorders states that it is to be emphasized that vague complaints are not to be erected into a concept of conversion reaction.  A diagnosis of conversion reaction must be established on the basis of specific distinctive findings characteristic of such disturbance and not merely by exclusion of organic disease.  If a diagnosis of conversion reaction is found by the rating board to be inadequately supported by findings, the report of examination will be returned through channels to the examiner for reconsideration. 

Note (4) under the General Rating Formula for Psychoneurotic Disorders states that when two diagnoses, one organic and the other psychophysiologic or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code as determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychophysiologic or psychoneurotic categories, the condition will be rated under the new diagnosis. 

The former criteria cited above for a 100 percent disability rating are separate and independent bases for granting a 100 percent rating.  38 C.F.R. § 4.132, DC 9411; see Johnson, supra.  In other words, if a veteran is demonstrably unable to obtain or retain gainful employment, he or she is entitled to a 100 percent evaluation whether or not the other criteria have been satisfied.

In June 1982, the Veteran underwent a neuropsychiatric examination.  At that time, he was noted to be vague in his complaints.  His only reported symptom related to the in-service accident was nightmares.  The examining physician was unable to discern any other symptoms at that time.  The examiner concluded that the Veteran was malingering, was not depressed, and did not meet the criteria for a chronic anxiety disorder.

The following month the Veteran underwent another neuropsychiatric examination.  At that time, he described nightmares, memory problems and anxiety.  He described hearing voices and seeing animals laughing at him.  The Veteran indicated that he became nervous when doors slammed and that he constantly shook.  He indicated that it was difficult for him to get a job because of his nervous condition, because the medicine he took for the condition made him drowsy.  Multiple hospitalizations for psychiatric concerns were noted, which the examiner found caused the Veteran to be incapacitated.  He was found to need the help of another person for feeding, dressing, the administration of medication, and for monitoring for signs of self-harm.  The examiner determined that the Veteran should be totally "'housebound' to his dwelling" in order to avoid hazards or dangers due to physical or mental incapacity.  The examiner found that his symptoms were adequate to diagnose a chronic anxiety disorder, and that the Veteran was chronically depressed.  The examiner found that the Veteran was a danger to himself. 

In an October 1989 NOD related to a separate issue not on appeal, the Veteran indicated that he had been unemployed since July 1988 due to back and knee disabilities. 

In May 1990, the Veteran underwent an examination in regard to an unrelated VA disability claim.  At that time, he reported nightmares and trouble with memory. 

In July 1990, the Veteran applied for outpatient medical benefits through VA.  In the resulting medical certificate, it was noted that the Veteran was having problems sleeping.  He denied suicidal or homicidal ideation.

In April 1991, the Veteran was seen at VA with mental health complaints, indicating that he was chronically "somewhat depressed."  At that time, he reported experiencing insomnia, occasional suicidal thoughts, and headaches.  He was found to be oriented times three, with an anxious and depressed mood.  His affect was constricted and speech coherent.  Despite the occasional suicidal thought, there was no intent or plan to act on the thoughts.  No homicidal ideation was noted.  There was no evidence of hallucinations or delusions, and the Veteran's judgment and insight were good.  He was prescribed an anti-depressant. 

In a follow-up appointment the next month, the Veteran reported occasional depression, which the examiner attributed to him being out of work.  His affect was found to be constricted at that time. 

In August 1991, the Veteran submitted a statement to VA in which he described experiencing nightmares, forgetfulness, insomnia and depression.  He also indicated that he would "hear things".

In August 1991, the Veteran underwent a VA mental health examination.  He was found to be well-dressed, pleasant and cooperative.  He described the confusion he experienced at his post office job.  He was soft-spoken, with no looseness of associations.  The Veteran indicated at first that he had attempted suicide multiple times; upon questioning, he stated that he actually only thought of doing so, but had never attempted it.  He reported that he socialized with people at his church.  The examiner indicated that his initial impression was that the Veteran was malingering; however, as the interview progressed he realized this was not the case and that the Veteran was depressed and believed that his psychiatric symptoms all stemmed from his in-service accident.  The examiner indicated that the Veteran experienced recurrent major depression.  He had a flattened affect and a questionable history of hallucinations, as well as "slowly but steadily increasing" mental disorganization.  The examiner confirmed that the Veteran experienced a high level of anxiety, and diagnosed somatization disorder, dysthymic disorder, and anxiety disorder, ruling out major depression with possible psychotic features. 

In an October 1991 statement to VA, the Veteran indicated that he experienced memory problems and nightmares.  

In a December 1991 statement to VA, the Veteran reported experiencing nightmares, insomnia, forgetfulness, audio hallucinations, depression, loneliness, confusion and low self-esteem. 

In December 1991, the Veteran applied for a total disability rating based on individual unemployability (TDIU) through VA.  At that time, he reported that he had worked from September 1983 to July 1988 for the U.S. Postal Service, and as a caster from June to October 1991.  He indicated that his service-connected physical and mental disabilities prevented him from working. 

In January 1992, the Veteran was seen at VA concerning his mental health.  The medication which had been prescribed appeared to be working, although the Veteran had stopped taking it.  He reported feeling lonely and occasionally experiencing an auditory hallucination, although the examiner found the hallucination to be "questionable".  No looseness of association or flights of ideas were noted.  Suicidal and homicidal ideation were both absent. 

In February 1992, the Veteran was seen at VA for mental health reasons.  At that time, he was experiencing physical side effects from the prescribed anti-depressants.  He noted that he was feeling better.  His affect was dysphoric.  Again the examiner questioned the reported auditory hallucinations.  There was no homicidal or suicidal ideation.  

In April 1992, the Veteran was again seen at VA.  His mood was deemed to have improved, with a dysphoric affect.  The examiner expressed a need to further explore the Veteran's assertions of auditory hallucinations.  No looseness of association or flight of ideas was noted.  Homicidal and suicidal ideation were both absent. 

In a July 1992 letter to his Congressman, the Veteran wrote that he had worked for the U.S. Postal Service from 1983 to 1988.

In an October 1992 substantive appeal, the Veteran reported that he experienced anger, chronic depression, guilt, stress, distrust, memory problems, auditory hallucinations, problems with sex, self-esteem issues, sleeping disturbances, isolation, nightmares, stubbornness and occasional suicidal ideation. 

In January 1993, the Veteran offered testimony at a hearing at the RO.  At that time, he reported that, when he was working, he had been so depressed some days that he skipped work.  He reported some sexual side effects, which his doctor related to depression.  He had been living with his mother, but had recently moved into his own apartment.  He noted that he was tense in crowds and had nightmares.  The Veteran indicated that he had problems with anger around his young daughter, and frustration in dealing with her.  He was taking medication to treat his condition, and it was helping.  He reported a possible suicide attempt, auditory hallucinations, and an inability to be around others.  The Veteran reported experiencing a lack of patience with others and feeling depressed and "edgy." 

In February 1993, the Veteran underwent a VA mental disorders examination. At that time, the Veteran presented with symptoms of psychosis.  He reported experiencing memory problems, depression and auditory hallucinations, although the examiner found his complaints of auditory hallucinations questionable.  The Veteran was vague and seemed not to understand the examiner's questions.  He was depressed, lived alone, and did not socialize.  He had frequent fantasies of dying but was not actively suicidal.  The examiner was uncertain of a diagnosis, as he had not reviewed the claims folder and the Veteran was a poor historian.  The examiner concluded that the Veteran was severely, if not totally, impaired by the symptoms of what he diagnosed as schizoaffective disorder.  The examiner ruled out major depression. 

In February 1993, the Veteran was admitted to a VA hospital with depression and psychotic features, as well as schizophrenia, on the recommendation of his treating doctor.  He indicated that he had been hearing voices, and that he had thoughts of death and a fleeting urge to commit suicide by jumping out of a window while helping a friend move.  He reported living alone, with some friends from church and his previous neighborhood.  He indicated that he was actively involved in his church and enjoyed the friendship of many people there. 

On examination, he was found to be oriented times three, with soft speech and appropriate language.  His affect was found to be blunted but appropriate.  The Veteran was depressed in mood and experienced a reduced self-esteem.  He reported hallucinations, which diminished over the course of his stay in the hospital.  His memory was intact.  Judgment and insight were fair.  

In March 1994, the Veteran was admitted to a VA hospital for a 21-day stay due to mental health issues.  At that time, he reported having suicidal ideation since 1981, and described attempts to harm himself in 1986, 1988, 1990, 1992 and the 1993 incident involving the window.  He indicated a history of multiple hospitalizations for mental health treatment.  He reported that he had been hearing voices for the past 6 to 7 years, which told him to harm himself.  The Veteran indicated that he had recently married and had hit his new wife 3 or 4 times, and that she stopped him from choking his dog.  He reported problems falling asleep, paranoia, and a reduced appetite.  He indicated that he did not want to be around people and had low self-esteem.  He was unsure if he wanted to continue to live, but had no suicidal or homicidal urges.  He described frequent nightmares and the feeling that people were laughing at him.  

On examination, the Veteran was found to be cooperative, with a mildly depressed and mildly anxious mood.  He was cooperative, with an appropriate affect.  His speech was productive, relevant and coherent.  The Veteran was oriented times three, and his knowledge, memory and recall were intact.  The examiner noted that the Veteran had been cooperative in group therapy sessions, and slept through the night.  

In May 1994, the Veteran underwent a VA mental disorders examination.  At that time, he reported that he was reading the Bible a lot and wanted to become a minister.  He no longer had suicidal thoughts, or thought about death constantly, or heard voices anymore.  The examiner noted that the Veteran's previous examination report showed that he had reported multiple hospitalizations for mental health concerns; however, the Veteran did not report such at the time of the examination.  The Veteran reported that he regularly attended church, enjoyed listening to music and being around, and helping, people.  

On examination, the Veteran was dressed casually and appropriately, with logical and coherent speech.  He was guarded and indicated that, while he still heard voices, he simply ignored them.  His mood was euthymic and suicidal and homicidal ideation were absent.  The examiner found his answers to be very vague.  His judgment was considered to be fair, with limited insight.  Recent and remote memory was fair, and concentration and attention span were within normal limits.  The examiner found the Veteran to be fairly well integrated and diagnosed schizoaffective disorder, with a fair prognosis.  The examiner found that while the Veteran was capable to interacting appropriately and communicating effectively with others, he did not feel that the Veteran would be able to tolerate the stress and interaction required by a career in ministry. 

A January 1995 treatment note indicated the Veteran was hearing voices and feeling suicidal, violent and angry.  

In January 1995, the Veteran was hospitalized at VA with mental health concerns.  At that time, he reported hearing a voice telling him to kill himself.  He indicated at the time of his admission that he continued to hear voices, and had since the in-service accident.  He reported feeling depressed and anxious on a daily basis, but sleeping well.  He and his wife fought often, including an incident that became physical.  

On examination, the Veteran was appropriately dressed and cooperative.  His mood appeared stable, in spite of his self-report of depression.  Affect was appropriate and speech normal.  He was oriented times three, with knowledge, memory and recall intact.  He denied suicidal or homicidal intent.  

In March 1995, the Veteran underwent a VA examination related to a hospital stay for mental health concerns.  At that time, he reported a suicide attempt that resulted in his hitting his wife in the face, and subsequent police involvement.  The Veteran explained that, when he was not taking his medication, he felt scared and heard voices, and thought people were laughing at him, which caused depression.  He continued to have nightmares regarding the in-service accident.  He described auditory hallucinations, paranoia and insomnia.

On examination, the Veteran was appropriately dressed and cooperative.  His mood was stable, and affect appropriate.  He was pleasant with normal speech.  The Veteran was oriented times three with knowledge, memory and recall each intact.  

At discharge, later that month, the Veteran reported that he continued to hear voices which urged him to harm himself or others.  His nightmares continued.  He reported previous suicidal and homicidal ideation, but was certain he could control such urges.  His sleep was described as "fair."  He was considered improved at discharge, with appropriate affect and speech and a stable mood.  

In an April 1995 substantive appeal, the Veteran reported that he was unable to adapt socially or occupationally, due to his service-connected mental disability.  He indicated that he lost his job with the U.S. Postal Service due to his inability to be around others, as well as the stress and pressure of the job.  He indicated that he had been hearing voices since the in-service accident, and had sleeping problems.  He was constantly depressed and had occasionally attempted suicide.  

In an April 1995 statement to VA, the Veteran reported that he had experienced isolation, memory problems, fear, impotency, anger, nightmares, hallucinations and suicidal thoughts since the in-service accident.

In a separate April 1995 statement, the Veteran described being unable to adapt to his surroundings, and not being a good husband or father due to his disability.  He indicated a lack of patience with his daughter and a fear he would want to hurt her.  The Veteran isolated himself due to depression and flashbacks of the in-service accident.  He described nightmares and auditory and visual hallucinations. 

An April 1995 treatment note shows the Veteran was feeling irritable and isolated, and continued to hear voices telling him to hurt others and himself.  He was experiencing sleep issues and was feeling withdrawn.  

Also in April 1995, the Veteran was seen at VA.  At that time, he reported experiencing depression, as well as auditory and visual hallucinations.  He was separated from his wife at that time.  Testing performed at the time of the examination indicated the Veteran was exaggerating his complaints.  Overall, the examiner found the Veteran to be immature, alienated, labile, suspicious, demanding, rigid, angry, tense, disaffected, nonconforming and self-focused.  He lacked empathy, social skills, communication skills, direction in life, controls and internal resources.  The Veteran's self-esteem was varied from low to narcissistic and his psychotic symptoms were due to stress. 

In July 1996, the Veteran underwent a VA mental disorders examination.  At that time, he was found to be chronically schizophrenic and overtly psychotic.  The Veteran described outbursts directed at his wife and how he choked his dog to death.  He displayed paranoia and exhibited no insight into the nature of his illness, despite medication compliance.  The Veteran's affect was flat and inappropriate.  He described auditory hallucinations.  The examiner concluded that the Veteran was so extremely psychotic as to preclude any type of functioning in a work setting. 

At his November 2016 hearing, the Veteran testified that the symptomology displayed at the July 1996 VA examination, which warranted a 100 percent disability rating as of that date, was identical to the symptoms he experienced from July 1981 and, thus, his disability should have been evaluated as 100 percent disabling from the beginning.  He testified that his records were incorrect in stating that he started working for the U.S. Postal Service in 1983; he contends that he started working there in 1985 but was fired within weeks because he kept missing work to go to the doctor.  He indicated that his symptoms had worsened over the years, following his separation from the Army. 

In considering the evidence of record under the laws and regulations in effect prior to July 15, 1996, the Board concludes that from July 30, 1981 to July 31, 1988, the Veteran's service-connected schizophrenia warrants an initial rating of 70 percent, and from August 1, 1988 to July 15, 1996, a rating of 100 percent. The 100 percent rating is the maximum rating available under 38 C.F.R. §§ 4.132 (1988).

Prior to July 31, 1988, the Veteran's service-connected schizophrenia was manifested by a seriously impaired ability to maintain effective or favorable relationships with people and that his psychoneurotic symptoms reduced his reliability, flexibility and efficiency as to result in severe industrial impairment.  

To that end, the Board notes that there is scant documentation of the Veteran's mental health symptoms prior to July 1990, when he first applied for outpatient medical benefits through VA.  However, of record is the report of a July 1982 neuropsychiatric examination, during which the Veteran described nightmares, memory problems, and anxiety.  He indicated that he heard voices, and that animals were mocking him.  Multiple psychiatric hospitalizations were noted; although there is no record of such hospitalizations, the examiner found that the Veteran's symptoms were adequate to diagnose a chronic anxiety disorder and find that the Veteran was a danger to himself.  Therefore, the Board finds, on the whole, the Veteran's symptoms prior to July 31, 1988 are indicative of a serious impairment in the Veteran's ability to maintain effective or favorable relationships with people, and he meets the criteria for a 70 percent rating.

For that same time period, however, the Board finds that the Veteran did not meet the criteria for a 100 percent rating.  Although the July 1982 examiner found that the Veteran should be housebound due to his symptoms, the record elsewhere reflects that he was able to obtain, and maintain, a job at the U.S. Postal Service from September 1983 to July 1988. 

As concerns his job with the Postal Service, although the Veteran testified in November 2016 that he started work there in 1985 and only worked for a few weeks, his file contains multiple records, including those noted above-an October 1989 notice of disagreement, 1991 application for TDIU, and 1992 letter to his Congressman-which clearly indicate that he worked at the Postal Service from 1983 to 1988.  Therefore, the Board does not find his testimony on this matter to be credible, in light of such evidence.  See Gardin v. Shinseki, 613 F.3d 1374, 1380   (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

There is no evidence that, prior to July 1988, the Veteran experienced a gross repudiation of reality, fantasy, confusion, panic, or explosions of aggressive energy resulting in profound retreat from mature behavior.  Although he indicated in August 1991 that he lost his job with the Postal Service due, in part, to confusion in where he was supposed to put the mail, the Board finds that the record clearly shows that the Veteran's physical handicaps had a role in his dismissal, as well.  Thus, because the Veteran was able to maintain steady employment from September 1983 to July 1988, despite significant impairment, the criteria for a 100 percent rating were not met.  

However, the record reflects that the Veteran last worked for the U.S. Postal Service in July 1988.  The evidence clearly shows that after that month, he was demonstrably unable to obtain or retain employment.  As noted above, the Veteran was able to find another job in June 1991, working as a caster.  However, that employment lasted less than 5 months, and the Veteran was unable to work from that point forward, despite attempts to find a job.  The record clearly documents a worsening psychiatric disability that met the criteria for a 100 percent disability under the February 3, 1988 revision of the code.  

The Veteran reported isolation in his community on multiple occasions, including during VA examinations and mental health hospitalizations.  He reported an inability to maintain relationships with his wife and daughter, and he experienced auditory hallucinations on a regular basis.  He described exploding in anger at his wife, and murdering his dog, which the Board finds to be symptoms reflective of the disturbed thought and aggressive behavior described in the criteria for a 100 percent disability rating.  Further, the Veteran's steady mental devolution-evidenced by increasing paranoia; frequent auditory hallucinations; a constant depression; and extensive suicidal ideation, with some attempts made-clearly warrant a 100 percent rating under the applicable rating criteria from August 1, 1988 forward. 

In conclusion, from July 30, 1981 to July 31, 1988, the Veteran's service-connected schizophrenia warranted a 70 percent disability rating.  However, the preponderance of the evidence is against a higher rating during that period.  Therefore, reasonable doubt does not arise.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board further finds that without further evidence documenting the exact date in July 1988 when the Veteran last worked, August 1, 1988 is the proper date for the assignment of a 100 percent (maximum) rating for the Veteran's schizophrenia.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.






						(CONTINUED ON NEXT PAGE)
ORDER

A 70 percent rating, but no higher, for schizophrenia, to include PTSD, anxiety disorder, and depression, is granted for the period from July 30, 1981 to July 31, 1988.

A 100 percent rating for schizophrenia, to include PTSD, anxiety disorder, and depression, is granted effective August 1, 1988.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


